DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 APRIL 2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 19 APRIL 2022 was filed after the mailing date of the NOTICE OF ALLOWABILITY on 20 JANUARY 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with E. ERIC MILLS on 28 APRIL 2022.
The application has been amended as follows: 
In Claim 3, in the instance of ‘the actuation chuck’ has been changed to ‘the reusable actuation chuck’;
In Claim 6, in the instance of ‘the inside surface’ has been changed to ‘an  inside surface’; 
In Claim 7, in the instance of ‘the outside surface’ has been changed to ‘an outside surface’; 
In Claim 7, in the instance of ‘the surface-attached structures’ has been changed to ‘the surface-attached posts’;
In Claim 13 and 14, in the instance of ‘sample fluid’ has been changed to ‘biological fluid’;
In Claim 18, in the instance of ‘the fluid port end of the mixing enhanced microfluidic container’ has been changed to ‘the fluid port of the reaction chamber’; and
In Claim 18, in the instance of ‘system of claim 15’ has been changed to ‘system of claim 16’.
EXAMINER’S COMMENT/Examiner Interview Summary
There are no changes to the allowable subject matter or reasons for allowance. 
The Examiner and Mr. E ERIC MILLS conducted an interview on 28 APRIL 2022 to amended the above mentioned claim language for 112 issues.  Mr. E ERIC MILLS has agreed to Examiner’s Amendment above.  
Claims 1 and 3-22 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243. The examiner can normally be reached M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797